t c memo united_states tax_court timothy klusken petitioner v commissioner of internal revenue respondent docket no filed date timothy klusken pro_se ric d hulshoff for respondent memorandum opinion nameroff special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioner is liable for self-employment_tax on amounts that he received from strategic telecom systems inc strategic and whether petitioner is entitled to deductions greater than the amount - - claimed on schedule c and allowed by respondent in the notice_of_deficiency ’ some of the facts have been stipulated and are so found the written stipulation of facts and supplemental stipulation of facts with the attached exhibits and the oral stipulation are incorporated herein by this reference at the time the petition was filed petitioner resided in los angeles california during the year at issue petitioner became involved with strategic a company which sells prepaid phone cards strategic operates a multilevel marketing arrangement wherein a sponsor recruits downline distributors who then recruit additional representatives beneath them the upline distributors earn commissions on the sales generated by those below them this is typically known as a pyramid system on date petitioner signed an independent representative application and agreement agreement with strategic in signing the agreement petitioner became eligible to sell and distribute strategic’s goods and services and to receive commissions in connection with such sales petitioner also agreed that he is an independent_contractor not an agent employee or franchisee of the company and that he will not be ' at trial counsel for respondent questioned the substantiation of expenses petitioner claimed on his schedule c we note that in the notice_of_deficiency all of petitioner’s claimed expenses were allowed and we do not examine the substantiation of those items treated as an employee of strategic for federal or state tax purposes petitioner agreed therein that he will pay all applicable federal and state income taxes self-employment taxes sales_taxes local_taxes and or local license taxes it is also stated in the agreement that remuneration will consist solely of commissions overrides and or bonuses relating to the sales or other output derived from in-person sales solicitations or orders from ultimate consumers on date petitioner’s mother on behalf of petitioner purchased a money order payable to strategic for dollar_figure this was the cost to initiate a distributorship with strategic petitioner’s sponsor or upline distributor was luan schaff--hahn ms schaff--hahn there were downline independent representatives assigned to be below petitioner and he received periodic checks from sales generated downline petitioner also received commission reports petitioner received a form 1099-misc for tax_year from strategic showing that he received dollar_figure as nonemployee compensation and dollar_figure for prizes_and_awards petitioner reported this income on schedule c filed with his return the parties orally stipulated that petitioner was not an employee of strategic at any time did not lend funds to strategic and never purchased or held stock of strategic the parties orally further stipulated that the amounts petitioner q4e- received from strategic did not constitute compensation_for employment or for any employment-related activities nor were they repayments of funds or dividends issued with respect to stock petitioner also claimed expenses of dollar_figure on schedule c which consisted of dollar_figure for internet access fees dollar_figure for maintenance dues dollar_figure for postage and dollar_figure for the startup kit initiation fee as a result petitioner reported a net profit of dollar_figure in the notice_of_deficiency respondent determined that petitioner was liable for self-employment_tax and entitled to the self-employment_tax deduction on dollar_figure petitioner contends that he is not liable for self- employment_tax since he was not involved in this activity with continuity and regularity petitioner argues that he did not sell any of strategic’s product and that he did not recruit any downline distributors he claims that ms schaff-hahn or someone above her recruited the downline distributors and placed them below petitioner additionally petitioner contends that he paid maintenance fees of roughly dollar_figure per month to maintain his distributorship petitioner authorized strategic to charge his credit card monthly in exchange for a monthly collector series single irc which petitioner testified was a collector’s phone card petitioner - - claimed a schedule c deduction of dollar_figure for months of these maintenance fees but alleged that he paid this fee every month in we held the record open for days to allow petitioner to provide documentation to substantiate any additional expense petitioner provided two credit card statements that show he paid a total of dollar_figure to strategic petitioner also provided a packing list which shows that strategic sent a product to petitioner in date in connection with the automatic monthly reorder petitioner authorized petitioner did not provide any further documentation sec_1401 imposes a tax on a taxpayer’s self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year see sec_1402 net_earnings_from_self-employment income means gross_income derived by an individual from any trade_or_business carried on by the individual less any attributable deductions see sec_1402 an individual is engaged in a trade_or_business if the individual’s activities are conducted with continuity and regularity and primarily for income or profit see sec_1402 480_us_23 the trade_or_business may be carried on by an individual either personally or through agents or employees sec_1 a -2 b income_tax regs -- - petitioner contends that he did not perform any services for strategic during and that therefore there was no continuity or regularity in the activity petitioner may not have performed any sales or recruiting activities himself during nonetheless sales activities were performed by petitioner’s downline representatives and the income that petitioner received was derived from those activities as we understand strategic’s sales structure the representatives performing the sales activity were petitioner’s agents therefore there was continuity and regularity in sales from which petitioner benefited and the income petitioner received was derived from a trade_or_business see abraham v commissioner tcmemo_1988_ accordingly we hold that petitioner is liable for self- employment_tax on the net_income earned from strategic we next consider whether petitioner is entitled to deduct any additional dollar_figure monthly fees allegedly paid for the collector’s phone card sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business it is not clear from the record whether this fee was mandatory to maintain the distributorship the terms of the agreement specifically state that petitioner is not reguired to purchase strategic’s products after the initial purchase of the startup sales kit petitioner has not established that the collector’s phone card fee was an - ordinary_and_necessary_expense of his business rather it appears that petitioner was purchasing a product in any event petitioner did not substantiate any amount of expenditure greater than the amounts claimed on the return and not disallowed in the notice_of_deficiency therefore petitioner is not entitled to a deduction for these purchases ’ on the basis on the foregoing decision will be entered for respondent the record contains a document that shows that petitioner paid dollar_figure to strategic on date for annual renewal petitioner stated that this was for renewal of the distributorship this amount is de_minimis and will not affect the tax computation even if not originally claimed
